







GREENHILL & CO., INC. EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD NOTIFICATION




Greenhill & Co., Inc., a Delaware corporation (the “Company”), hereby grants to
the “Participant” this Award of Restricted Stock Units (“RSUs”) pursuant to the
Greenhill & Co., Inc., Equity Incentive Plan (the “Plan”) upon the following
terms and conditions:


Name of Participant:
 
 
 
Grant Date:
 
 
 
Number of RSUs:
 







1.
This Award is subject to all terms and conditions of this Notification and the
Plan. The terms of the Plan are hereby incorporated by reference. Capitalized
terms not otherwise defined herein shall have the meaning assigned to such term
in the Plan. The term “Notification” means this Notification.



2.
Each RSU represents a right to a future payment equal to the Fair Market Value
of one Share at the time of such payment. Such payment may, at the Committee’s
election be in cash or Shares or a combination thereof.



3.
To the extent dividends are paid on Shares while the RSUs remain outstanding,
you shall be entitled to receive at the time such dividends are paid (subject to
your continued employment as of the relevant dividend payment date), cash
payments in amount equivalent to cash dividends on Shares with respect to the
number of Shares covered by the RSUs. If you incur a termination of employment
prior to the payment of Shares underlying your vested RSUs but subsequent to the
applicable RSUs vesting date, as set forth in Paragraph 4 below, you shall be
entitled to receive with respect to such Shares underlying your vested RSUs cash
payments in amount equivalent to cash dividends on Shares regardless of whether
you continue to be employed as of the relevant dividend payment date. If you
incur a termination of employment under circumstances in which, pursuant to the
provisions of the Plan and this Award, Shares underlying this Award are
forfeited, any dividend equivalent cash payments made pursuant to this paragraph
with respect to the Unvested Dividend Portion, as hereinafter defined, of the
forfeited Shares shall be required to be repaid to the Company by you promptly
following your termination of employment. The “Unvested Dividend Portion” of the
forfeited Shares shall be one minus the portion of the Award that has been
recognized as an expense in the Company’s financial statements.



4.
Subject to your continued employment as of the relevant vesting date (unless
otherwise provided under the terms and conditions of the Plan or this
Notification), in accordance with Paragraph 2 above






--------------------------------------------------------------------------------





you shall be entitled to receive (and the Company shall deliver to you) within
75 days following the relevant vesting date, the number of Shares underlying the
RSUs (or a cash payment therefore) as of the dates set forth below in accordance
with the following schedule:


Vesting Dates =
20%, 20%, 30% and 30% of the Shares underlying the RSUs on January 26th of each
of the first, second, third and fourth calendar years following the grant date.



5.
Notwithstanding Section 11(a) of the Plan, if the Participant terminates
employment for reason of Retirement, any unvested RSUs hereunder as of the date
of such termination shall automatically be forfeited and cancelled by the
Company; provided, however, if rather than terminating employment for reason of
Retirement, the Participant offers to convert to Senior Advisor status on the
terms substantially of the Senior Advisor and Non-Competition Agreement, which
will be provided upon request, this Award will continue to vest in accordance
with the schedule set forth in paragraph 4 above subject to the terms of the
Plan, this Notification and the Senior Advisor and Non-Competition Agreement the
terms of which shall be incorporated herein by reference.



6.
In accordance with Section 15(a) of the Plan, the Committee may in its sole
discretion withhold from the payment to you hereunder a sufficient amount (in
cash or Shares) to provide for the payment of any taxes required to be withheld
by federal, state or local law with respect to income resulting from such
payment.



7.
An RSU does not represent an equity interest in the Company, and carries no
voting rights. You will not have any rights of a shareholder with respect to the
RSUs until the Shares have been delivered to you.



8.
Notices hereunder and under the Plan, if to the Company, shall be delivered to
the Plan Administrator (as so designated by the Company) or mailed to the
Company’s principal office, Greenhill & Co., Inc., 300 Park Avenue, New York,
New York, 10022, attention of the Plan Administrator, or, if to you, shall be
delivered to you or mailed to your address as the same appears on the records of
the Company.



9.
All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive on all persons. In the event of any inconsistency
between the terms hereof and the provisions of this Notification and the Plan,
this Notification shall govern.



10.
By accepting this Award, you acknowledge receipt of a copy of the Plan, and
agree to be bound by the terms and conditions set forth in this Notification and
the Plan, as in effect from time to time.



11.
By accepting this Award, you further acknowledge that the federal securities
laws and/or the Company’s policies regarding trading in its securities may limit
or restrict your right to buy or sell Shares, including, without limitation,
sales of Shares acquired in connection with your RSUs. You agree to comply with
such federal securities law requirements and Company policies, as such laws and
policies are amended from time to time.



12.
This Notification shall be governed by the laws of the state of New York without
giving effect to its choice of law provisions.








--------------------------------------------------------------------------------





GREENHILL & CO., INC.
By:
/s/ Harold J. Rodriguez, Jr.
Name:
Harold J. Rodriguez, Jr.
Title:
Treasurer



If you would like to designate a beneficiary to exercise your rights under this
Notification in the event of your death, please complete your designation in the
space provided below, as well as please sign and print your name and date in the
space provided below, and return this Notification to the attention of Harold J.
Rodriguez, Jr.


Beneficiary: ______________________        _________________________________
Participant name (print):


Date: ____________________________







